 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 TRACY R. MITCHUSSON,                                   Case No.: 2:19-cv-00585-APG-BNW

 4            Plaintiff                                  Order Granting Motion for Expedited
                                                                      Hearing
 5 v.
                                                                      [ECF No. 16]
 6 MTC FINANCIAL, INC., et al.,

 7            Defendants

 8           Plaintiff Tracy Mitchusson, as trustee for The Tracy R. Mitchusson Trust dated

 9 11/24/1999, moves for an injunction to stop a non-judicial foreclosure sale schedule for June 7,

10 2019. She requests expedited treatment given the upcoming sale. Mitchusson did not follow the

11 Local Rules for emergency motions. LR 7-4. Nevertheless, given the importance of the issues

12 and the short time frame, I will grant the motion for expedited treatment.

13           IT IS THEREFORE ORDERED that plaintiff Tracy Mitchusson’s motion for expedited

14 hearing (ECF No. 16) is GRANTED.

15           IT IS FURTHER ORDERED that the defendants may file a response to the motion for

16 injunction (ECF No. 15) by 12:00 p.m. on Tuesday, June 4, 2019.

17           IT IS FURTHER ORDERED that plaintiff Tracy Mitchusson’s motion for injunction

18 (ECF No. 15) is set for hearing on Wednesday, June 5, 2019 at 2:30 p.m. in Las Vegas

19 courtroom 6C.

20           IT IS FURTHER ORDERED that if the defendants agree to postpone the sale, the

21 expedited briefing schedule may be modified and the hearing date moved to allow for more

22 fulsome briefing of the issues.

23 / / / /
 1         IT IS FURTHER ORDERED that in light of the short time frames involved, the clerk of

 2 court is instructed to send a copy of this order to plaintiff Tracy Mitchusson both at the physical

 3 address on file and by email at whiteglove@lvcoxmail.com.

 4         DATED this 30th day of May, 2019.

 5

 6
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
